Case 1:21-cv-02679-RMB-SAK Document 3 Filed 06/14/21 Page 1 of 2 PageID: 28



NOT FOR PUBLICATION

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE
               _______________
                               :
DANIEL R. DIBIASE,             :
                               :    Civ. No. 21-2679 (RMB/SAK)
               Plaintiff       :
                               :
          v.                   :          OPINION
                               :
WARDEN RICHARD T. SMITH,       :
et al.,                        :
                               :
               Defendants      :
                               :

     On February 16, 2021, the Court received a prisoner civil

rights complaint and application to proceed without prepayment of

filing fees from Plaintiff, Daniel R. Dibiase, a pretrial detainee

at Cumberland County Jail. (Compl., Dkt. No. 1.) Prior to the

Court’s review of the complaint, legal mail sent to Plaintiff on

March 8, 2021, was returned to the Court as undeliverable. (Dkt.

No. 2.) Plaintiff has not notified the Court of his new address.

I.   DISCUSSION

     Local Civil Rule 10.1(a) provides, in relevant part:

           unrepresented parties must advise the Court of
           any change in their . . . address[es] within
           seven days of being apprised of such change by
           filing a notice of said change with the Clerk.
           Failure to file a notice of change may result
           in the imposition of sanctions by the Court.

     Dismissing a complaint without prejudice is an appropriate

remedy for noncompliance with this rule.         See Archie v. Dept. of
Case 1:21-cv-02679-RMB-SAK Document 3 Filed 06/14/21 Page 2 of 2 PageID: 29



Corr., Civ. No. 12-2466 (RBK/JS), 2015 WL 333299, at *1 (D.N.J.

Jan. 23, 2015) (collecting cases). Plaintiff has not provided the

Court with a notice of his change of address.

II.   CONCLUSION

      The    Court   will   dismiss   this    Complaint   without   prejudice

pursuant to Local Civil Rule 10.1(a), subject to reopening upon

Plaintiff’s timely notice of his new address.



An appropriate order follows.



Dated:      June 14, 2021



                                             s/Renée Marie Bumb
                                             RENÉE MARIE BUMB
                                             UNITED STATES DISTRICT JUDGE
